In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief and letter dated January 10, 2006, from so much of an order of the Supreme Court, Richmond County (Giacobbe, J.), dated February 18, 2005, as granted that branch of the motion of the defendants AYR Realty Corp. and Oakwood Center, LLC, which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Ann Marie Finocchiaro allegedly was injured when she tripped and fell on a misaligned concrete wheel stop in the parking lot of a shopping center owned by the respondents Oakwood Center, LLC, and AVR Realty Corp. (hereinafter collectively the respondents). The Supreme Court granted the respondents’ motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against them.
The respondents made a prima facie showing of entitlement to summary judgment by demonstrating that they neither created nor had actual or constructive notice of the alleged defective condition (see Piacquadio v Recine Realty Corp., 84 NY2d 967, 969 [1994]; Gonzalez v Jenel Mgt. Corp., 11 AD3d 656, 656-657 [2004]; Pianforini v Kelties Bum Steer, 258 AD2d 634, 634-635 [1999]). In opposition, the plaintiffs failed to raise a triable issue of fact (see Gonzalez v Jenel Mgt. Corp., supra at 657; Lombardo v Island Grill Diner, 276 AD2d 532 [2000]).
Accordingly, the Supreme Court properly granted summary *820judgment dismissing the complaint insofar as asserted against the respondents. Crane, J.P., Goldstein, Rivera and Lifson, JJ., concur.